Title: From John Quincy Adams to Thomas Boylston Adams, 26 November 1804
From: Adams, John Quincy
To: Adams, Thomas Boylston



26. Novr: 1804.

Yours of the 14th: came to hand Saturday Evening—24th: I suppose you were not inconsolable at the loss of your election, and that your expectations had not been raised very high of a different issue—As to the electoral Ticket, I am certainly not one of those who can say I told you so—Nor am I one of those who can say I am not sorry for it—But I do not think crimination against any body can be of any avail in the case—The Junto folks I have no doubt did all they could; but they are not popular, in their opinions or their measures—The other Class of federalists are not popular neither—Nothing can be more conclusive than the issue of the two last elections in Massachusetts, to prove the increasing popularity, of the General Government, and increasing unpopularity of all its opponents—The next Spring elections as you anticipate will complete the Revolution, and bring in Democrats to rule Massachusetts like the rest—But what then?—Why then in a given number of years the democrats will in their turn be run down, and yield their places to men better or worse than themselves—Change is the only unchangeable characteristic of our Governments, and we must make ourselves content under it.
I was very glad to receive the letter you speak of, and of the freedom with which it spoke out—But as my most ardent wish is that the writer may in future enjoy tranquility of mind, I wish it were possible he could see the course of things with more indifference—Try to engage his mind in something other than public affairs—For these will henceforth never affect him, but unpleasantly, and the less he feels on this subject, the more he will enjoy—I am happy to hear our dear mother is so much better, and pray for her perfect restoration.
Your’s.
